Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 16/592,303 filed on 10/03/2019. Claims 1-20 are pending. This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 1/17/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 and 17-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1; the claim calls for a system; however, there is no hardware element found within the claimed system. As recited in the body of the claim, the claimed system contains “node” and “processors.”  One of ordinary skill in the art would understand that ‘node' could be implemented in software (See Bouzon et al. US 20210116903 Paragraph 0089) and a ‘processor’ could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
Regarding claims 2-12; claims 2-12 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.

Regarding claim 17; claim 17 is rejected under 35 U.S.C. 101 because the claims is directed to non-statutory subject matter.  Claim 17 recites “[a] computer-readable storage medium”.  Under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “A non-transitory computer-readable storage medium” or “a computer-readable storage device”
Regarding claims 18-20; claims 18-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 9 and 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0036957) in view of Dayan (US 10,826,681).

	As per claim 1, Smith teaches a computer security system, comprising: at least one authorized node constructed and arranged to execute a consensus protocol for validating and verifying a blockchain transaction and to extract at least one of a signature or feature of a detected cyberattack for the blockchain transaction and mining the transaction to a blockchain network (Smith, Paragraph 0052 recites “The trust threshold analyzer 510 of the illustrated example is also to configure the distributed transaction application 115 to use the diffuse trust topology in response to determining that the processing node 105 is to be isolated from the centralized trust topology. For example, trust threshold analyzer 510 monitors telemetry data locally to detect possible attacks, irregular patterns associated with interactions with the centralized trust authority 125, errors associated with peer attestations and/or other actions taken to further isolate the node 105 from its peers in the cluster of nodes implementing the centralized trust topol/ogy. If any such attack signatures are satisfied, the trust threshold analyzer 510 may transition transaction processing from the centralized trust topology to the diffuse trust topology. This enables the processing node 105 to continue processing transactions by relying upon the alternative diffuse trust topology associated with the public blockchain.”);
	and a special-purpose processor of the blockchain network that facilitates a distribution of the at least one of signature or feature for cooperative intrusion detection between the at least one authorized node and the at least one unauthorized node (Smith, Paragraph 0070 recites “The processor platform 900 of the illustrated example includes a processor 912. The processor 912 of the illustrated example is hardware. For example, the processor 912 can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer. The hardware processor 912 may be a semiconductor based (e.g., silicon based) device. In this example, the processor 912 implements the example distributed transaction application 115, the example trusted execution environment 120, the example public blockchain agent 130, the example trust topology selector 135, the example transaction migrator 505, the example trust threshold analyzer 510 and/or the example attestation verifier 515.”).
	But fails to teach at least one unauthorized node prohibited from executing the consensus protocol and from validating and verifying a blockchain transaction but authorized to retrieve the at least one of the signature or feature from the blockchain network.
	However, in an analogous art Dayan teaches at least one unauthorized node prohibited from executing the consensus protocol and from validating and verifying a blockchain transaction but authorized to retrieve the at least one of the signature or feature from the blockchain network (Dayan, Col 5 lines 49-57 recites “ FIG. 5. If it is determined that a signature record 420 does not match a valid record in the blockchain at a computer 302, 304 or in the database 362 attached to server 310, the signature record is not included in the latest block to be bundled and broadcasted. The unmatched signature record is broadcast to all other agents and identity services to identify the rogue or unauthorized computer attached to the network so that an authorized computer or server will not communicate with the unauthorized computer.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of retaining a unauthorized node data, is helpful information to prevent other nodes with similar signatures.

	As per claim 2, Smith in combination with Dayan teaches the computer security system of claim 1, Smith and Dayan further teach wherein at least one of the at least one authorized node or the at least one unauthorized node includes a signature-based intrusion detection system (IDS) node that captures a cyberattack signature of the at least one of the signature or feature (Smith, Paragraph 0052 recites “The trust threshold analyzer 510 of the illustrated example is also to configure the distributed transaction application 115 to use the diffuse trust topology in response to determining that the processing node 105 is to be isolated from the centralized trust topology. For example, trust threshold analyzer 510 monitors telemetry data locally to detect possible attacks, irregular patterns associated with interactions with the centralized trust authority 125, errors associated with peer attestations and/or other actions taken to further isolate the node 105 from its peers in the cluster of nodes implementing the centralized trust topology. If any such attack signatures are satisfied, the trust threshold analyzer 510 may transition transaction processing from the centralized trust topology to the diffuse trust topology. This enables the processing node 105 to continue processing transactions by relying upon the alternative diffuse trust topology associated with the public blockchain.”),
	and converts the cyberattack signature to a standard format for electronic storage and further includes an anomaly-based IDS node that captures a cyberattack feature of the at least one of the signature or feature and converts the cyberattack feature to a standard format for electronic storage (Dayan, Col. 7 Lines 11-49 recites “The known signatures are compiled in to a single block 500. See FIG. 5. Each signature record 420 is collected by placing each known signature record in the new block 608. For example, new block 608 consists of verified signature records 420 in the order received. For example, slot 502, 504, 506 up until the last record 510 received in the pre-defined time period. The number of records shown is non-limiting as the number of records received depends on the number of participating nodes connected on the internal network. Also, found in the block 500 is a cryptographic nonce 512, typically a random number used to enhance security and prevent replay attacks. An identifier can also be included to identify the chain 600 as containing authorized signatures. Similarly, this field could be used to identify a chain of unauthorized computers and servers attached to the network. Likewise, the administrator may add certain fields of their choosing, for example a timestamp, not shown, to enhance the use of the chain which are not discussed or shown in FIG. 5.”),
	and wherein the special-purpose processor facilitates the distribution of the converted cyberattack signature and feature to all IDS nodes of the at least one authorized node or the at least one unauthorized node in real-time or near real-time (Smith, Paragraph 0052 recites “The trust threshold analyzer 510 of the illustrated example is also to configure the distributed transaction application 115 to use the diffuse trust topology in response to determining that the processing node 105 is to be isolated from the centralized trust topology. For example, trust threshold analyzer 510 monitors telemetry data locally to detect possible attacks, irregular patterns associated with interactions with the centralized trust authority 125, errors associated with peer attestations and/or other actions taken to further isolate the node 105 from its peers in the cluster of nodes implementing the centralized trust topology. If any such attack signatures are satisfied, the trust threshold analyzer 510 may transition transaction processing from the centralized trust topology to the diffuse trust topology. This enables the processing node 105 to continue processing transactions by relying upon the alternative diffuse trust topology associated with the public blockchain.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of retaining a unauthorized node data, is helpful information to prevent other nodes with similar signatures.


	As per claim 3, Smith in combination with Dayan teaches the computer security system of claim 1, Smith further teaches wherein each of the at least one of the authorized and unauthorized nodes receives a blockchain block including the blockchain transaction, and only the authorized node validates the blockchain block (Smith, Paragraph 0052 recites “The trust threshold analyzer 510 of the illustrated example is also to configure the distributed transaction application 115 to use the diffuse trust topology in response to determining that the processing node 105 is to be isolated from the centralized trust topology. For example, trust threshold analyzer 510 monitors telemetry data locally to detect possible attacks, irregular patterns associated with interactions with the centralized trust authority 125, errors associated with peer attestations and/or other actions taken to further isolate the node 105 from its peers in the cluster of nodes implementing the centralized trust topology. If any such attack signatures are satisfied, the trust threshold analyzer 510 may transition transaction processing from the centralized trust topology to the diffuse trust topology. This enables the processing node 105 to continue processing transactions by relying upon the alternative diffuse trust topology associated with the public blockchain.”).


	As per claim 8, Smith in combination with Dayan teaches the computer security system of claim 1, Smith further teaches wherein the special-purpose processor of the blockchain network converts the at least one signature or feature to a standard format for storage and the at least one of the authorized and unauthorized nodes retrieves the standard formatted signature or feature from the transaction, and wherein the standard format provides compatibility with disparate IDS nodes (Smith, Paragraph 0052 recites “The trust threshold analyzer 510 of the illustrated example is also to configure the distributed transaction application 115 to use the diffuse trust topology in response to determining that the processing node 105 is to be isolated from the centralized trust topology. For example, trust threshold analyzer 510 monitors telemetry data locally to detect possible attacks, irregular patterns associated with interactions with the centralized trust authority 125, errors associated with peer attestations and/or other actions taken to further isolate the node 105 from its peers in the cluster of nodes implementing the centralized trust topology. If any such attack signatures are satisfied, the trust threshold analyzer 510 may transition transaction processing from the centralized trust topology to the diffuse trust topology. This enables the processing node 105 to continue processing transactions by relying upon the alternative diffuse trust topology associated with the public blockchain.”).

	As per claim 9, Smith in combination with Dayan teaches the computer security system of claim 8, Dayan further teaches wherein the at least one authorized node validates the transaction including chaining a block including the transaction to the blockchain and wherein the special-purpose process broadcasts a new current state of the ledger is broadcasted to the blockchain network (Dayan, Col 5 lines 49-57 recites “ FIG. 5. If it is determined that a signature record 420 does not match a valid record in the blockchain at a computer 302, 304 or in the database 362 attached to server 310, the signature record is not included in the latest block to be bundled and broadcasted. The unmatched signature record is broadcast to all other agents and identity services to identify the rogue or unauthorized computer attached to the network so that an authorized computer or server will not communicate with the unauthorized computer.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments 

	As per claim 13, Smith teaches a method for tracking cyberattacks, comprising: detecting a cyberattack using an intrusion detection system (Smith, Paragraph 0052 recites “The trust threshold analyzer 510 of the illustrated example is also to configure the distributed transaction application 115 to use the diffuse trust topology in response to determining that the processing node 105 is to be isolated from the centralized trust topology. For example, trust threshold analyzer 510 monitors telemetry data locally to detect possible attacks, irregular patterns associated with interactions with the centralized trust authority 125, errors associated with peer attestations and/or other actions taken to further isolate the node 105 from its peers in the cluster of nodes implementing the centralized trust topol/ogy. If any such attack signatures are satisfied, the trust threshold analyzer 510 may transition transaction processing from the centralized trust topology to the diffuse trust topology. This enables the processing node 105 to continue processing transactions by relying upon the alternative diffuse trust topology associated with the public blockchain.”);
	extracting, by an authorized node of a combination of authorized nodes and unauthorized nodes at least one signature or feature from the cyberattack; attaching by the authorized node the extracted at least one signature or feature to a blockchain (Smith, Paragraph 0070 recites “The processor platform 900 of the illustrated example includes a processor 912. The processor 912 of the illustrated example is hardware. For example, the processor 912 can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer. The hardware processor 912 may be a semiconductor based (e.g., silicon based) device. In this example, the processor 912 implements the example distributed transaction application 115, the example trusted execution environment 120, the example public blockchain agent 130, the example trust topology selector 135, the example transaction migrator 505, the example trust threshold analyzer 510 and/or the example attestation verifier 515.”).
	But fails to teach updating a blockchain ledger with a new block including the at extracted at least one signature or feature; and distributing data regarding the updated blockchain ledger to all nodes of the combination of authorized and unauthorized nodes.
	However, in an analogoud art Dayan teaches updating a blockchain ledger with a new block including the at extracted at least one signature or feature; and distributing data regarding the updated blockchain ledger to all nodes of the combination of authorized and unauthorized nodes (Dayan, Col 5 lines 49-57 recites “ FIG. 5. If it is determined that a signature record 420 does not match a valid record in the blockchain at a computer 302, 304 or in the database 362 attached to server 310, the signature record is not included in the latest block to be bundled and broadcasted. The unmatched signature record is broadcast to all other agents and identity services to identify the rogue or unauthorized computer attached to the network so that an authorized computer or server will not communicate with the unauthorized computer.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments 

	As per claim 14,  Smith in combination with Dayan teaches the method of claim 13, Dayan further teaches converting the at least one signature or feature to a standard format; electronically storing the converted standard format of the at least one signature or feature in the blockchain; and retrieving by at least one of the authorized and unauthorized nodes the stored standard formatted signature or feature (Dayan, Col. 7 Lines 11-49 recites “The known signatures are compiled in to a single block 500. See FIG. 5. Each signature record 420 is collected by placing each known signature record in the new block 608. For example, new block 608 consists of verified signature records 420 in the order received. For example, slot 502, 504, 506 up until the last record 510 received in the pre-defined time period. The number of records shown is non-limiting as the number of records received depends on the number of participating nodes connected on the internal network. Also, found in the block 500 is a cryptographic nonce 512, typically a random number used to enhance security and prevent replay attacks. An identifier can also be included to identify the chain 600 as containing authorized signatures. Similarly, this field could be used to identify a chain of unauthorized computers and servers attached to the network. Likewise, the administrator may add certain fields of their choosing, for example a timestamp, not shown, to enhance the use of the chain which are not discussed or shown in FIG. 5.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust 

	As per claim 15,  Smith in combination with Dayan teaches the method of claim 14, Smith and Dayan  further teaches wherein converting the at least one signature or feature to the standard format comprises: capturing by a signature-based intrusion detection system (IDS) node a cyberattack signature of the at least one of the signature or feature (Smith, Paragraph 0052 recites “The trust threshold analyzer 510 of the illustrated example is also to configure the distributed transaction application 115 to use the diffuse trust topology in response to determining that the processing node 105 is to be isolated from the centralized trust topology. For example, trust threshold analyzer 510 monitors telemetry data locally to detect possible attacks, irregular patterns associated with interactions with the centralized trust authority 125, errors associated with peer attestations and/or other actions taken to further isolate the node 105 from its peers in the cluster of nodes implementing the centralized trust topology. If any such attack signatures are satisfied, the trust threshold analyzer 510 may transition transaction processing from the centralized trust topology to the diffuse trust topology. This enables the processing node 105 to continue processing transactions by relying upon the alternative diffuse trust topology associated with the public blockchain.”),
	and converts the cyberattack signature to the standard format; and capturing by an anomaly-based IDS node a cyberattack feature of the at least one of the signature or feature and converting the cyberattack feature to the standard format (Dayan, Col. 7 Lines 11-49 recites “The known signatures are compiled in to a single block 500. See FIG. 5. Each signature record 420 is collected by placing each known signature record in the new block 608. For example, new block 608 consists of verified signature records 420 in the order received. For example, slot 502, 504, 506 up until the last record 510 received in the pre-defined time period. The number of records shown is non-limiting as the number of records received depends on the number of participating nodes connected on the internal network. Also, found in the block 500 is a cryptographic nonce 512, typically a random number used to enhance security and prevent replay attacks. An identifier can also be included to identify the chain 600 as containing authorized signatures. Similarly, this field could be used to identify a chain of unauthorized computers and servers attached to the network. Likewise, the administrator may add certain fields of their choosing, for example a timestamp, not shown, to enhance the use of the chain which are not discussed or shown in FIG. 5.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of retaining an unauthorized node data, is helpful information to prevent other nodes with similar signatures.

	As per claim 16, Smith in combination with Dayan teaches the method of claim 14, Dayan further teaches monitoring for a type field in the transaction to determine whether to rearrange the transaction to a standard format, to validate the transaction, or to remove the transaction (Dayan, Col. 7 Lines 11-49 recites “The known signatures are compiled in to a single block 500. See FIG. 5. Each signature record 420 is collected by placing each known signature record in the new block 608. For example, new block 608 consists of verified signature records 420 in the order received. For example, slot 502, 504, 506 up until the last record 510 received in the pre-defined time period. The number of records shown is non-limiting as the number of records received depends on the number of participating nodes connected on the internal network. Also, found in the block 500 is a cryptographic nonce 512, typically a random number used to enhance security and prevent replay attacks. An identifier can also be included to identify the chain 600 as containing authorized signatures. Similarly, this field could be used to identify a chain of unauthorized computers and servers attached to the network. Likewise, the administrator may add certain fields of their choosing, for example a timestamp, not shown, to enhance the use of the chain which are not discussed or shown in FIG. 5.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of retaining an unauthorized node data, is helpful information to prevent other nodes with similar signatures.

	Regarding claim 17, claim 17 is directed to a similar method associated with the method of claim 13 respectively. Claim 17 is similar in scope to claim 13, respectively, and are therefore rejected under similar rationale. 

	Regarding claim 18, claim 18 is directed to a similar method associated with the method of claim 14 respectively. Claim 18 is similar in scope to claim 14, respectively, and are therefore rejected under similar rationale. 

	Regarding claim 19, claim 19 is directed to a similar method associated with the method of claim 15 respectively. Claim 19 is similar in scope to claim 15, respectively, and are therefore rejected under similar rationale. 

	Regarding claim 20, claim 20 is directed to a similar method associated with the method of claim 16 respectively. Claim 20 is similar in scope to claim 16, respectively, and are therefore rejected under similar rationale. 



Claims 4-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0036957) and Dayan (US 10,826,681) and in further view of Pacella et al. (US 2018/0352033).

	As per claim 4, Smith in combination with Dayan teaches the computer security system of claim 1, but fails to teach a database for storing smart contracts and their application binary interfaces (ABIs) for retrieving a transaction address by the at least one authorized node and the at least one unauthorized node from the blockchain network.
(Pacella, Paragraph 0035 recites “IG. 4 is a diagram illustrating exemplary logical components of framework 330. As shown in FIG. 4, framework 330 may include a virtual consensus network module 405, anti-collusion module 410, a block anomaly detection module 415, a smart contracts module 420, an API/ABI module 425, a blockchain node template 430, a key managers module 435, an identification (ID) services module 440, a state channels module 445, a discovery module 450, a client management module 455, an analytics module 460, a development operations (dev ops) tools module 465, a multi-language module 470, a resource manager module 475, a services index module 480, and a message broker module 485. In one implementation, the modules described in connection with FIG. 4 may be performed by one or more components of service nodes 130. In another implementation, the modules described in connection with FIG. 4 may be performed by services nodes in conjunction with administrative server 122 and micro-services platform 124. Some or all of the modules of FIG. 4 may be included, for example, in an application (e.g., software), stored in memory 230 and executed by processor 220.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Pacella’s blockchain micro-services framework Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of application interfaces helps with network integration.

	As per claim 5, Smith in combination with Dayan and Pacella teaches the computer security system of claim 4, Dayan further teaches wherein the at least one authorized node has read and write access to the database and the at least one (unauthorized) authorized node has read-only access to the database (Dayan, Col 5 lines 49-57 recites “ FIG. 5. If it is determined that a signature record 420 does not match a valid record in the blockchain at a computer 302, 304 or in the database 362 attached to server 310, the signature record is not included in the latest block to be bundled and broadcasted. The unmatched signature record is broadcast to all other agents and identity services to identify the rogue or unauthorized computer attached to the network so that an authorized computer or server will not communicate with the unauthorized computer.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of retaining an unauthorized node data, is helpful information to prevent other nodes with similar signatures.

	As per claim 6, Smith in combination with Dayan and Pacella teaches the computer security system of claim 4, Pacella further teaches wherein the at least one authorized node and unauthorized node request the transaction address and ABI of a blockchain block including the blockchain transaction to obtain new content of the block including the at least one of the signature or feature (Pacella, Paragraph 0035 recites “IG. 4 is a diagram illustrating exemplary logical components of framework 330. As shown in FIG. 4, framework 330 may include a virtual consensus network module 405, anti-collusion module 410, a block anomaly detection module 415, a smart contracts module 420, an API/ABI module 425, a blockchain node template 430, a key managers module 435, an identification (ID) services module 440, a state channels module 445, a discovery module 450, a client management module 455, an analytics module 460, a development operations (dev ops) tools module 465, a multi-language module 470, a resource manager module 475, a services index module 480, and a message broker module 485. In one implementation, the modules described in connection with FIG. 4 may be performed by one or more components of service nodes 130. In another implementation, the modules described in connection with FIG. 4 may be performed by services nodes in conjunction with administrative server 122 and micro-services platform 124. Some or all of the modules of FIG. 4 may be included, for example, in an application (e.g., software), stored in memory 230 and executed by processor 220.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Pacella’s blockchain micro-services framework Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of application interfaces helps with network integration.

	As per claim 7, Smith in combination with Dayan teaches the computer security system of claim 1, but fails to teach wherein the at least one authorized node verifies the transaction before the transaction is mined to the blockchain network.
(Pacella, Paragraph 0057 recites “A block processing unit 610 in each service node 130 may perform block processing (e.g., grouping transactions into blocks) and a mining unit 615 may perform blockchain mining operations (e.g., linking a new block to a cryptographic hash of a previous block, calculating a proof-of-work using complex algorithms, etc.) needed for verification and record-keeping.”  Appears to be verified before mined).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Pacella’s blockchain micro-services framework Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of application interfaces helps with network integration.

	As per claim 10, Smith in combination with Dayan teaches the computer security system of claim 9, but fails to teach a smart contract that facilitates the verification and conversion and the consensus protocol facilitates the validation.
	However, in an analogous art Pacella teaches a smart contract that facilitates the verification and conversion and the consensus protocol facilitates the validation (Pacella, Paragraph 0035 recites “IG. 4 is a diagram illustrating exemplary logical components of framework 330. As shown in FIG. 4, framework 330 may include a virtual consensus network module 405, anti-collusion module 410, a block anomaly detection module 415, a smart contracts module 420, an API/ABI module 425, a blockchain node template 430, a key managers module 435, an identification (ID) services module 440, a state channels module 445, a discovery module 450, a client management module 455, an analytics module 460, a development operations (dev ops) tools module 465, a multi-language module 470, a resource manager module 475, a services index module 480, and a message broker module 485. In one implementation, the modules described in connection with FIG. 4 may be performed by one or more components of service nodes 130. In another implementation, the modules described in connection with FIG. 4 may be performed by services nodes in conjunction with administrative server 122 and micro-services platform 124. Some or all of the modules of FIG. 4 may be included, for example, in an application (e.g., software), stored in memory 230 and executed by processor 220.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Pacella’s blockchain micro-services framework Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of application interfaces helps with network integration.

	As per claim 11, Smith in combination with Dayan and Pacella teaches the computer security system of claim 10, Pacella further teaches wherein the smart contract checks for a type field in the transaction to determine whether to rearrange the transaction to a standard format, to validate the transaction, or to remove the transaction (Pacella, Paragraph 0035 recites “IG. 4 is a diagram illustrating exemplary logical components of framework 330. As shown in FIG. 4, framework 330 may include a virtual consensus network module 405, anti-collusion module 410, a block anomaly detection module 415, a smart contracts module 420, an API/ABI module 425, a blockchain node template 430, a key managers module 435, an identification (ID) services module 440, a state channels module 445, a discovery module 450, a client management module 455, an analytics module 460, a development operations (dev ops) tools module 465, a multi-language module 470, a resource manager module 475, a services index module 480, and a message broker module 485. In one implementation, the modules described in connection with FIG. 4 may be performed by one or more components of service nodes 130. In another implementation, the modules described in connection with FIG. 4 may be performed by services nodes in conjunction with administrative server 122 and micro-services platform 124. Some or all of the modules of FIG. 4 may be included, for example, in an application (e.g., software), stored in memory 230 and executed by processor 220.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Pacella’s blockchain micro-services framework Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of application interfaces helps with network integration.

	As per claim 12, Smith in combination with Dayan and Pacella teaches the computer security system of claim 10, Dayan further teaches wherein the at least one unauthorized node includes permissionless access to join the blockchain network and to retrieve the stored at least one of the signature or feature (Dayan, Col 5 lines 49-57 recites “ FIG. 5. If it is determined that a signature record 420 does not match a valid record in the blockchain at a computer 302, 304 or in the database 362 attached to server 310, the signature record is not included in the latest block to be bundled and broadcasted. The unmatched signature record is broadcast to all other agents and identity services to identify the rogue or unauthorized computer attached to the network so that an authorized computer or server will not communicate with the unauthorized computer.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to combine Dayan’s Blockchain Node Initialization with Smith’s trust topology selection for distributed transaction processing in computing environments because the use of retaining an unauthorized node data, is helpful information to prevent other nodes with similar signatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439